Citation Nr: 0725706	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2004, for the grant of an increased rating to 100 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of whether there was clear and unmistakable error (CUE) in 
the March 2003 rating decision.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision.  The veteran 
had a hearing before the Board in June 2007 and the 
transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initiated a claim for TDIU, primarily based on 
the severity of his service-connected PTSD, in November 2001.  
A March 2003 rating decision denied the veteran's claim.  At 
that time, the veteran's PTSD was rated as 70 percent 
disabling. 

In October 2004 the veteran seemingly abandoned his appeal of 
the March 2003 rating decision and initiated a new TDIU 
claim, again primarily based on the severity of his PTSD, in 
October 2004.  The TDIU claim was rendered moot in an April 
2005 rating decision, which awarded the veteran a 100 percent 
disability rating for his PTSD, effective October 22, 2004, 
the date of the veteran's new claim.

The veteran alleges he is entitled to an earlier effective 
date under two different theories.  First, he argues the 
appeal stems from the originally filed claim in November 2001 
and, therefore, the effective date should date back to the 
original claim.  In the alternative, to the extent the appeal 
does not properly stem from the originally filed claim, the 
veteran argues he should have been awarded a 100 percent 
rating in the March 2003 rating decision based on the medical 
evidence at the time.  It is clear the veteran is, in the 
alternative, arguing "clear and unmistakable error" (CUE) 
with the March 2003 rating decision.  The RO, in denying the 
veteran's claim, did not consider the question of CUE.  

Additionally, the VCAA, in part, requires VA to adequately 
identify the evidence necessary to substantiate the claim, 
the evidence presently of record, and the veteran's and VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, although a December 2004 letter was sent to the veteran 
advising him of the laws and regulations specific to 
increased rating issues, no letter was sent to the veteran 
advising him of the laws and regulations specific to 
effective date issues and CUE claims.  The veteran is 
entitled to a letter adequately identifying the evidence 
necessary to substantiate his claim of entitlement to an 
effective date earlier than October 22, 2004, for the grant 
of an increased rating of 100 percent for PTSD, to include 
the issue of whether there was CUE in the March 2003 rating 
decision followed by a subsequent readjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date earlier than October 22, 
2004, for the grant of an increased rating 
to 100 percent for PTSD and whether there 
is CUE with a March 2003 rating decision 
denying TDIU and an increased rating for 
PTSD, rated at that time as 70 percent 
disabling.

2.  After the above is complete, 
readjudicate the veteran's claim, to 
include the issue of whether there is CUE 
in the March 2003 rating decision.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

